Exhibit SOKO FITNESS & SPA GROUP, INC. STOCK OPTION GRANT STOCK OPTION AGREEMENT 1.NOTICE OF STOCK OPTION GRANT Gideon Kory The undersigned Optionee has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of this Option Agreement, as follows: Date of Grant July 8, 2008 Vesting Commencement Date July 8, 2008 Exercise Price per Share One dollar and forty-seven cents ($1.47) Total Number of Shares Granted 50,000 Total Exercise Price $73,500 Type of Option: Incentive Stock Option _x Nonstatutory Stock Option Term/Expiration Date: July 8, 2013 [Five (5) years from the Date of Grant] Vesting Schedule: This Option shall be exercisable, in whole or in part, according to the following vesting schedule: The Shares subject to the Option shall vest over two years as follows: 16,666 shares shall vest on July 8, 2008; 16,666 shares shall vest on July 8, 2009; and 16,668 shares shall vest on July 8, 2010, subject in each case to Optionee's continuing to be associated with the Company as a Director on such dates. Termination Period: Upon Optionee’s ceasing to be a Director for any reason, all unvested Shares then subject to the Option shall immediately terminate and cease to be outstanding.In the event of Optionee’s termination as a Director for any reason other than Disability or death, the vested portion of the Option shall be exercisable for ninety (90) days after Optionee ceases to be a Director.In the event of Optionee’s termination as a Director by reason of Disability, the vested portion of the Option may be exercised for one year after the Optionee ceases to be a Director.In the event of Optionee's termination as a Director by reason of death, the vested portion of the Option may be exercised for six months after Optionee ceases to be a Director.In no event, however, may Optionee exercise this Option after the Term/Expiration Date as provided above. 2.AGREEMENT (a)Grant of Option.The Board of Directors of the Company hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an option (the “Option”) to purchase the number of Shares set forth in the Notice of Grant, at the exercise price per Share set forth in the Notice of Grant (the “Exercise Price”), and subject to the terms and conditions in this Option Agreement. If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option as defined in Section422 of the Code.Nevertheless, to the extent that it exceeds the $100,000 rule of Code Section 422(d), that portion of this Option shall be treated as a Nonstatutory Stock Option (“NSO”). (b)Exercise of Option. (i)Right to Exercise.This Option shall be exercisable during its term in accordance with the Vesting Schedule set out in the Notice of Grant and with the applicable provisions of this Option Agreement. (ii)Method of Exercise.This Option shall be exercisable by delivery of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”) which shall state the election to exercise the Option, the number of Shares with respect to which the Option is being exercised, and such other representations and agreements as may be required by the Company. The Exercise Notice shall be accompanied by payment of the aggregate Exercise Price as to all Shares for which said Option is being exer­cised.This Option shall be deemed to be exercised upon receipt by the Company’s Counsel of such fully executed Exercise Notice accompanied by the aggregate Exercise Price.No Shares shall be issued pursuant to the exercise of an Option unless such issuance and such exercise comply with Applicable Laws.Assuming such compliance, for income tax purposes the Shares shall be considered transferred to the Optionee on the date on which the Option is exercised with respect to such Shares. (c)Optionee's Representations.In the event the Shares have not been registered under the Securities Act of 1933, as amended, at the time this Option is exercised, the Optionee shall, if required by the Company, concurrently with the exercise of all or any portion of this Option, deliver to the Company’s Counsel his or her Investment Representation Statement in the form attached hereto as ExhibitB. (d)Lock-Up Period.Optionee hereby agrees that, if so requested by the Company in connection with any registration of the offering of any securities of the Company under the SecuritiesAct, Optionee shall not sell or otherwise transfer any Shares or other securities of the Company as may be requested in writing by the Company (the “Market Black-out Period”) following the effective date of a registration statement of the Company filed under the SecuritiesAct.The Company may impose stop-transfer instructions with respect to securities subject to the foregoing restrictions regarding any Market Black-out Period[s]. (e)Method of Payment.Payment of the aggregate Exercise Price shall be by any of the following, or a combination thereof, at the election of the Optionee: (i)cash or check; (ii)consideration received by the Company under a formal cashless exercise program adopted by the Company in connection with the Plan; or (iii)other Shares which have been owned by the Optionee for more than six months on the date of sur­render, whichhave a Fair Market Value on the date of surrender equal to the aggregate exercise price of the Shares as to which said Option shall be exer­cised. (f)Restrictions on Exercise.This Option may not be exercised if the method of payment of consideration for such shares would constitute a violation of any Applicable Law. (g)Non-Transferability of Option.This Option may not be transferred in any manner otherwise than by will or by the laws of descent or distribution and may be exercised during the lifetime of Optionee only by Optionee.The terms of this Option Agreement shall be binding upon the executors, administrators, heirs, successors and assigns of the Optionee. (h)Term of Option.This Option may be exercised only within the term set out in the Notice of Grant, and may be exercised during such term only in accordance with the terms of this Option. (i)Tax Consequences.Set forth below is a brief summary as of the date of this Option of some of the federal tax consequences of exercise of this Option and disposition of the Shares.THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES. (i)Exercise of NSO.There may be a regular federal income tax liability upon the exercise of an NSO.The Optionee will be treated as having received compensation income (taxable at ordinary income tax rates) equal to the excess, if any, of the Fair Market Value of the Shares on the date of exercise over the Exercise Price.If Optionee is an Employee or a former Employee, the Company will be required to withhold from Optionee's compensation or collect from Optionee and pay to the applicable taxing authorities an amount in cash equal to a percentage of this compensation income at the time of exercise, and may refuse to honor the exercise and refuse to deliver Shares if such withholding amounts are not delivered at the time of exercise. (ii)Exercise of ISO.If this Option qualifies as an ISO, there will be no regular federal income tax liability upon the exercise of the Option, although the excess, if any, of the Fair Market Value of the Shares on the date of exercise over the Exercise Price will be treated as an adjustment to the alternative minimum tax for federal tax purposes and may subject the Optionee to the alternative minimum tax in the year of exercise. (iii)Disposition of Shares.In the case of an NSO, if Shares are held for at least one year, any gain realized on disposition of the Shares will be treated as long-term capital gain for federal income tax purposes.In the case of an ISO, if Shares transferred pursuant to the Option are held for at least one year after exercise and of at least two years after the Date of Grant, any gain realized on disposition of the Shares will also be treated as long-term capital gain for federal income tax purposes.If Shares purchased under an ISO are disposed of within one year after exercise or two years after the Date of Grant, any gain realized on such disposition will be treated as compensation income (taxable at ordinary income rates) to the extent of the difference between the Exercise Price and the lesser of (1) the Fair Market Value of the Shares on the date of exercise, or (2) the sale price of the Shares.Any additional gain will be taxed as capital gain, short-term or long-term depending on the period that the ISO Shares were held. (iv)Notice of Disqualifying Disposition of ISO Shares.If the Option granted to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of the Shares acquired pursuant to the ISO on or before the later of (1)the date two years after the Date of Grant, or (2)the date one year after the date of exercise, the Optionee shall immediately notify the Company in writing of such disposition.Optionee agrees that Optionee may be subject to income tax withholding by the Company on the compensation income recognized by the Optionee. (j)Entire Agreement; Governing Law.The Option Agreement constitute the entire agreement of the parties with respect to the subject matter hereof and supersede in their entirety all prior undertakings and agreements of the Company and Optionee with respect to the subject matter hereof, and may not be modified adversely to the Optionee's interest except by means of a writing signed by the Company and Optionee.This agreement is governed by the internal substantive laws but not the choice of law rules of the Commonwealth of Pennsylvania. (k)No Guarantee of Continued Service.OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE. Optionee hereby accepts this Option subject to all of the terms and provisions thereof.Optionee has reviewed this Option Agreement in its entirety, has had an opportunity to obtain the advice of counsel prior to executing this Option Agreement and fully understands all provisions of the Option Agreement. OPTIONEE SOKO FITNESS & SPA GROUP, INC. /s/ Gideon Kory /s/ Yong Liu Signature By:Tong Liu Print Name:Gideon Kory Title:Chairman and CEO EXHIBIT A STOCK OPTION GRANT EXERCISE NOTICE SOKO Fitness & Spa Group, Inc. c/o
